Citation Nr: 1220983	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-15 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The appellant had active service from January 1988 to September 1991, and from November 1992 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a left eye disability, specifically, left eye keratoconus.  The Board notes that service connection is currently in effect for right eye keratoconus.  

In September 2008, the Veteran was afforded a VA eye examination by an optometrist, Dr. J.G..  The report of that examination shows that the examiner concluded that the Veteran had keratoconus, left eye, and that he was "not able to determine if [it is] due to service."

In December 2011, the RO requested a supplemental opinion.  The RO noted that the examiner had not provided a rationale for his determination that an etiological opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In an addendum, dated in January 2012, Dr. J.G. stated, "It appears that Kerataconnus was diagnosed after service in the left eye.  It is less likely than not that the condition was service connected."

In a May 2011 brief, the Veteran's representative argued that a remand was required, in part, because the examiner's opinion was insufficiently supported, and because an opinion had not been obtained as to whether the Veteran's left eye keratoconus is related to his service-connected right eye keratoconus.  See 38 C.F.R. § 3.310 (2011).  The Board agrees.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

In this case, neither the September 2008 VA examination report nor the January 2012 addendum discusses the possibility that the Veteran's left eye keratoconus may have been caused or aggravated by his service-connected right eye keratoconus.  A remand is therefore warranted in order to obtain a supplemental etiological opinion on this issue.  See generally Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the optometrist who performed the Veteran's September 2008 VA eye examination (Dr. J.G.).  

The claims folder and a copy of this REMAND should be reviewed by the optometrist, and the optometrist must annotate the examination report that the claims file was in fact made available for review in conjunction with the opinion.  

a)  Dr. J.G. should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's left eye keratoconus was caused by his service.  

b)  If, and only if, Dr. J.G. determines that the Veteran's left eye keratoconus is not related to his service, he should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's left eye keratoconus was caused by, or aggravated by, his service-connected right eye keratoconus.  

c)  The examiner is required to provide a clear rationale and explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If Dr. J.G. cannot express any part of the requested opinions, he should explain the reasons therefor.

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

2.  If the optometrist who performed the Veteran's September 2008 examination is not available, the Veteran should be scheduled for an eye examination in order to ascertain the nature and etiology of his left eye disorder.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

A complete history of left eye symptoms should be obtained from the Veteran. 

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a left eye disorder was caused by his service

b)  If, and only if, the examiner determines that the Veteran's left eye keratoconus is not related to his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's left eye keratoconus was caused by, or aggravated by, his service-connected right eye keratoconus.  

c)  The examiner is required to provide a clear rationale and explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


